      Case 1:18-cv-08653-VEC-SDA Document 233 Filed 04/01/21 Page 1 of 4




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                           CIVIL CASE #:

 V.                                                 1:18-CV-08653-VEC

 GOODMAN                                            JUDGE VALERIE E. CAPRONI



                       FIRST SUPPLEMENTAL DECLARATION OF
                                THOMAS SCHOENBERGER


       The undersigned, Thomas Schoenberger, swears that the following declaration is true under

the penalties of perjury.

       I received an e-mail messages from the Plaintiff, which was also copied to the Defendant

in the above styled case. The purpose of this e-mail message was to solicit testimony as a witness

to the events that unfolded concerning Manual Chavez, III of Carson City, Nevada.

       I have personal knowledge of public statements made by the Defendant in social media

video broadcasts concerning the alleged “distributed decentralized defamation campaign”. The

Defendant has implicated the Plaintiff in various relationships with myself and Manuel Chavez,

III and Robert David Steele.

       To provide background.

       At various times Mr. Chavez has operated the following Internet social media properties

with Google, LLC (via its subsidiary YouTube, LLC).

              DEFANGO, 20,700 subscribers (aka IL1USIVEMAN)

              DANGER ZONE, 3,830 subscribers

              LARP WARS, 844 subscribers


                                                1
      Case 1:18-cv-08653-VEC-SDA Document 233 Filed 04/01/21 Page 2 of 4




       In social media podcasts Mr. Chavez has admitted to working with a Virginia licensed

attorney named Steven S. Biss, esq; representing (pro hac vice) Dallas-based businessman

Edward Butowsky. The wife of this attorney (Tanya Cornwell) has allegedly paid incentives

and monies to Mr. Chavez of at least $1,500 on one occasion (via the Internet wire of the PayPal

service). Tanya Cornwell has also admitted to drafting a pleading for the signature of Mr.

Chavez to act as a plaintiff in a lawsuit against an adversary (Jason Goodman, presently

broadcasting from Las Vegas, Nevada on the YouTube channel “CROWDSOURCE THE

TRUTH 3, as the JASON GOODMAN has received some sort of “strike” to prohibit uploads).

The “complaint pleading” was intended to be filed in the courts of Arizona where Mr. Chavez

resided at the time.

       Published social media reports indicated that Mr. Edward Butowsky paid $20,000 to a

team made up of Mr. Chavez, the undersigned, and other pseudo political operatives. Mr.

Chavez and Mr. Butowsky discussed taking “active social media measures” (allegedly to include

wiretapping targets) related to the “reputation protection” of Mr. Butowsky, as he was a FOX

NEWS contributor who inserted himself into the Internet conspiracy known as the “Seth Rich

affair”. Suffice to say that the Seth Rich conspiracy attracted intense attacks by conspiracy

theorists that leverage social media as a public relations weapon (as in “weaponize”).

       Mr. Chavez was working with Mr. Butowsky on a day by day basis in January and

February 2018 in Dallas, Tex. Mr. Butowsky paid expenses, in the case of the hotel $5,000. Mr.

Butowsky had allegedly concocted a story with FOX NEWS’s Malia Zimmerman that a

murdered Democratic National Committee (DNC) staffer, Seth Rich, was the source of the

infamous DNC e-mail messages leaked by the bulk data repository WikiLeaks during the 2016

Presidential primaries. The apparent motivation behind the article was to establish that Seth


                                                 2
      Case 1:18-cv-08653-VEC-SDA Document 233 Filed 04/01/21 Page 3 of 4




Rich provided WikiLeaks with the DNC e-mail messages to shift the blame from Russian and

help put to bed speculation that President Donald Trump colluded with the Russian Federation to

influence the outcome of the election.

       Public video broadcasts distributed by Mr. Chavez indicated that dozens of e-mail

messages were exchanged between the undersigned, Mr. Chavez, Mr. Biss and others. These e-

mail messages were apparently forwarded to Jason Goodman (Las Vegas, Nevada) by Mr.

Chavez in the May – June 2019 timeframe.

       The Plaintiff, D. George Sweigert, is not copied or otherwise included on the e-mail

messages. The undersigned is unaware of any participation of the Plaintiff in any activities

related to Jason Goodman in any manner, as the e-mail messages indicate.

       The undersigned was privy to the discussions of Mr. Chavez with several of the parties

that Jason Goodman claims participated in the so-called “distributed de-centralized defamation

campaign”. The undersigned asserts that the Plaintiff was not a participate in such discussions,

talks, communications, or e-mail message exchanges.

       The claim that the Plaintiff was somehow working with, a business partner of, or in some

manner colluded with the undersigned is incorrect and in error. No such association exists.

       Signed this first day of April (4/1), 2021.

                                     Respectfully,




                                     Thomas Schoenberger
                                     Provo, Utah



                                                 3
     Case 1:18-cv-08653-VEC-SDA Document 233 Filed 04/01/21 Page 4 of 4




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the first day of April
(4/1), two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                     Jason Goodman, CEO
 U.S. District Court 500 Pearl Street             Multimedia System Design, Inc.
 New York, New York 10007-1312                    252 7th Avenue, Apart. #6S
 temporary_pro_se_filing@nysd.uscourts.gov        New York, NY 10001
                                                  truth@crowdsourcethetruth.org




                                                                   D. GEORGE SWEIGERT
                                                                       Pro Se Non-Attorney
                                                                    GENERAL DELIVERY
                                                                  NEVADA CITY, CA 95959




                                              4
